Citation Nr: 0621835	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-37 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel






INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
October 1945.  He died in September 1989.  The appellant is 
his surviving spouse.  This appeal arose from an April 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on September [redacted], 1989, of cardiorespiratory failure.

2.  The veteran had not established service connection for 
any disability.

3.  Heart disease and a respiratory disorder were not 
manifested during the veteran's service or in the first 
postservice year, and there is no competent evidence linking 
such disabilities to the veteran's active service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via October 2003 letter, the appellant was informed of the 
evidence and information necessary to substantiate the claim, 
the information required to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and 
the evidence that she should submit if she did not desire VA 
to obtain such evidence on her behalf.  The October 2003 
letter also advised the appellant that she should submit any 
medical evidence pertinent to her claim.  The Board notes 
that VCAA notice was provided to the appellant prior to the 
initial adjudication.  See Pelegrini. supra.

While the appellant did not receive any notice regarding 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the decision below denies (and does not grant) 
service connection, and the effective date of such an award 
is not a matter for consideration.  Hence, the appellant is 
not prejudiced by the lack of such notice.

The veteran's service personnel and medical records are 
associated with his claims file.  As there is no evidence 
that establishes that the veteran suffered an injury, disease 
or event noted during military service related to a 
cardiorespiratory disability, the Board finds that obtaining 
an opinion concerning a possible relationship between the 
veteran's death and his military service is not appropriate 
in this case.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).  The appellant has not identified 
any pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of this claim.

Factual Background

A January 1946 Affidavit For Philippine Army Personnel noted 
no record of any wounds or illnesses.

The veteran's April 1949 service separation physical reflects 
that his lungs and cardiovascular system were evaluated as 
normal; X-rays of the chest and lungs also revealed no 
abnormalities.

The veteran's death certificate indicates that he died on 
September, [redacted], 1989 of cardiorespiratory failure.

In a letter received in January 2004, the attending physician 
listed on the veteran's death certificate stated that the 
veteran had died in his own home and further stated that he 
had no medical records pertaining to the veteran.
In a statement received in October 2004, the appellant 
remarked that the veteran had died due to various ailments 
related to his recognized guerilla service.

Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases if they become manifest to a compensable 
degree within a year after the veteran's discharge from 
active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted, the veteran's death certificate reveals that he 
died on September [redacted], 1989, of cardiorespiratory failure.  
The veteran had not established service connection for any 
disability.

No complaints, findings, or diagnoses pertaining to heart 
disease or a respiratory disorder were noted in service or 
for many years thereafter, and the file contains no competent 
(medical) evidence supporting that there is a causal 
connection between the veteran's cardiorespiratrory 
disability and his military service.  The presumptive 
provisions of 38 U.S.C.A. § 1112 do not apply because there 
is no evidence that cardiovascular disease was manifested in 
the first postservice year.  While the Board acknowledges the 
appellant's belief in a causal connection between the 
veteran's death and his service, she is not competent to 
offer an opinion regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In short, there is simply no competent medical evidence of 
record supporting a causal connection between the veteran's 
death and his military service.  Hence, service connection 
for the cause of the veteran's death is not warranted.

The "benefit of the doubt" rule does not apply because the 
preponderance of the evidence is against this claim.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


